I cannot reconcile the reasoning and conclusion of the majority opinion, which cites numerous decisions of this Court stating the controlling principle of this case, and then fails to apply it. That principle, too well established to admit of contradiction, is that separate sheets of paper containing testamentary dispositions cannot be probated unless they are so connected by their internal sense that they form a completed whole, this fact appearing from the writings themselves without the aid of extrinsic evidence: Seiter's Estate, 265 Pa. 202. In that case we affirmed a decree refusing probate to four loose pages found in a sealed envelope, saying (p. 206): "The order of connection must appear upon the face of the will. It cannot be established by extrinsic evidence . . ." This we followed inMaginn's Estate, 278 Pa. 89 (recently cited with approval by Mr. Justice PARKER in Davis' Estate, 344 Pa. 520, 522, a very similar case), where in holding that an alleged will consisting of seven loose pages fastened together by a sliding clip was improperly admitted to probate, this Court, speaking through Mr. Justice KEPHART, said (p. 96): "While a will need not be signed at the physical or spatial end, and pages need not follow in numerical order, there must be a sequence of pages or paragraphs which relates to its logical and internal sense, and the signature must be placed at the sequential end. And this end must not permit the substitution or interpolation of pages in advance unless they are connected as indicated. As stated inStinson's Est., 228 Pa. 475, 479, 'The order of connection *Page 22 
must manifestly appear upon the face of the will.' " The language of these cases is precisely applicable to the instant situation, where it would have been possible for the finder of the papers to remove the middle page without disturbing the sense of the remainder, or to insert one or more pages which were in the handwriting of one of the testators but discarded by them and not destroyed. The holding of the majority that all three pages are internally connected because taken together they result in a complete disposition of all of testators' property cannot be supported without violating the rule above stated. There is nothing in the papers to show that they dispose of all testators' estate, and only extrinsic evidence can make that fact known.
In seeking to find an internal connection, the majority refers to the fact that "money in safe" is mentioned on the second page, and that the combination of the safe is given on the third page, but in my opinion no help can be gained from this, because the third page also contains a gift of property to be found in the safe. Another conclusion of the majority, which seems to be erroneous, is that because the writing is not forged, it constitutes a valid will. This is a non sequitur. A person ignorant of the law can execute a writing intending it to be a will, but if he does not comply with the provisions of the Wills Act, as for example by failing to sign it at the end, or by not signing it at all, it must be refused probate regardless of its genuineness.
The reason for the rule, and the attitude of the Court, is aptly expressed by Mr. Justice STEARNE in Brown Estate, 347 Pa. 244,246: "The Wills Act requires signing at the end. The purpose of the Act was to remove all possibility of fraud. It is most evident that there exists a possibility of fraud in such insertions. Even if the testamentary intention of this particular testatrix is frustrated, it is much wiser to refrain from weakening the sound and well-established mandate of the legislature. Were we to do so, we might in future cases, facilitate *Page 23 
fraudulent or unauthorized alterations or additions to wills."
In ordering probate of the papers now before us the majority, in my opinion, repudiates our long-settled requirement that separate testamentary papers must be internally connected, and opens wide the door to possible fraud in the future. I would affirm the decree of the court below directing that probate of the papers be refused.
Mr. Justice LINN and Mr. Justice ALLEN M. STEARNE join in this dissent.